     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 1 of 8 Page ID #:492



1

2

3

4

5

6

7

8

9

10                           UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                  ED CR No. 19-0394(A)-SVW

13              Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURUSANT TO THE
14                   v.                         CARES ACT

15   ROBERT ERIC STAHLNECKER,

16              Defendant.

17

18        The Court, having read and considered the government’s ex parte
19   application for an order setting forth factual findings regarding the
20   necessity of proceeding by video teleconference in this case, hereby
21   issues the following factual findings:
22        (1)   On March 13, 2020, the President of the United States
23              issued a proclamation declaring a National Emergency in
24              response to the COVID-19 (Coronavirus Disease) pandemic.
25        (2)   The Governor of the State of California declared a
26              Proclamation of a State of Emergency to exist in California
27              on March 4, 2020.     Health Officers from Los Angeles,
28              Riverside, Orange, San Bernardino, Santa Barbara, San Luis
                                            1
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 2 of 8 Page ID #:493



1               Obispo, and Ventura Counties subsequently issued local

2               emergency orders and proclamations related to public

3               gatherings.

4         (3)   To date, several thousand people within the Central

5               District of California have been confirmed to be infected

6               with COVID-19 and the number of those infected continues to

7               rise, causing an emergency pandemic.

8         (4)   In their continuing guidance, the Centers for Disease

9               Control and Prevention and other public health authorities

10              have suggested the public avoid social gatherings in groups

11              of more than 10 people and practice physical distancing

12              (within about six feet) between individuals to potentially

13              slow the spread of COVID-19.       The virus is thought to

14              spread mainly from person-to-person contact, and no vaccine

15              currently exists.

16        (5)   These social distancing guidelines -- which are essential

17              to combatting the virus -- are generally not compatible

18              with holding in-person court hearings.

19        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

20              Relief, and Economic Security Act (“CARES Act”), which

21              authorized the Judicial Conference of the United States to

22              provide authority to Chief District Judges to permit

23              certain criminal proceedings to be conducted by video or

24              telephonic conference.

25        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

26              Conference of the United States finds that emergency

27              conditions due to the national emergency declared by the

28              President under the National Emergencies Act (50 U.S.C.

                                          2
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 3 of 8 Page ID #:494



1               1601 et seq.) with respect to the Coronavirus Disease 2019

2               (COVID–19) will materially affect the functioning of either

3               the Federal courts generally or a particular district court

4               of the United States, the chief judge of a district

5               court . . . specifically finds, upon application of the

6               Attorney General or the designee of the Attorney General,

7               or on motion of the judge or justice, that felony pleas

8               under Rule 11 of the Federal Rules of Criminal Procedure

9               and felony sentencings under Rule 32 of the Federal Rules

10              of Criminal Procedure cannot be conducted in person without

11              seriously jeopardizing public health and safety, and the

12              district judge in a particular case finds for specific

13              reasons that the plea or sentencing in that case cannot be

14              further delayed without serious harm to the interests of

15              justice, the plea or sentencing in that case may be

16              conducted by video teleconference, or by telephone

17              conference if video teleconferencing is not reasonably

18              available.”

19        (8)   On March 29, 2020, the Judicial Conference of the United

20              States made the appropriate findings as required under the

21              CARES Act, finding specifically that “emergency conditions

22              due to the national emergency declared by the President

23              under the National Emergencies Act (50 U.S.C. § 1601, et

24              seq.) with respect to the Coronavirus Disease 2019 (COVID-

25              19) have materially affected and will materially affect the

26              functioning of the federal courts generally.”

27        (9)   On March 29, 2020, the Chief Judge of this District also

28              made the appropriate findings as required under the CARES

                                          3
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 4 of 8 Page ID #:495



1               Act, finding “that felony pleas under Rule 11 of the

2               Federal Rules of Criminal Procedure and felony sentencings

3               under Rule 32 of the Federal Rules of Criminal Procedure

4               cannot be conducted in person without seriously

5               jeopardizing public health and safety.        As a result, if

6               judges in individual cases find, for specific reasons, that

7               felony pleas or sentencings in those cases cannot be

8               further delayed without serious harm to the interests of

9               justice, judges may, with the consent of the defendant or

10              the juvenile after consultation with counsel, conduct those

11              proceedings by video conference, or by telephonic

12              conference if video conferencing is not reasonably

13              available.”

14        (10) Through this order, I now find that the sentencing in this

15              case cannot be further delayed without serious harm to the

16              interests of justice.      My specific reasons are as follows:

17        (11) On March 23, 2020, the Chief Judge of this District

18              activated The Continuity of Operations (“COOP”) Plan for

19              the Central District of California.        On May 28, 2020, the

20              Court extended the COOP Plan for the Central District of

21              California.

22        (12) Under the COOP Plan, all of the Courthouses of the Central

23              District of California are closed to the public except for

24              hearings on criminal duty matters.        Hearings by video and

25              telephonic conference may be held by individual Judges in

26              certain criminal matters.      Hearings in any criminal matters

27              may proceed in-Court beginning June 22, 2020 -- at the

28              earliest.

                                          4
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 5 of 8 Page ID #:496



1         (13) On April 9, 2020, the Judicial Council of the Ninth Circuit

2               declared a judicial emergency in this District pursuant to

3               18 U.S.C. § 3174(d).     The Judicial Council declared this

4               emergency because, among other reasons, the Central

5               District of California is one of the busiest judicial

6               districts in the country.

7         (14) As described in the report accompanying the Judicial

8               Council’s declaration, this District currently ranks 3rd in

9               the Ninth Circuit and 12th nationally in weighted filings,

10              with 692 weighted filings per judgeship for the 12-month

11              period ending December 31, 2019.       Considering the 10

12              judicial vacancies, the adjusted weighted filings per judge

13              is 1,076.    Overall, the total civil and criminal filings in

14              the District reached 16,890 in 2019.

15        (15) Prior to the Judicial Council declaring the judicial

16              emergency, the number of criminal cases filed by the U.S.

17              Attorney’s Office had risen substantially over previous

18              totals.   The USAO has represented that the number of AUSAs

19              in the Central District is at an all-time high, and that

20              the USAO will soon have approximately 220 AUSAs to

21              prosecute criminal cases.

22        (16) This District is authorized 27 permanent judgeships, one

23              temporary judgeship, and has 10 vacancies, the oldest of

24              which has remained unfilled since 2014.         All are

25              categorized as judicial emergencies.        There are eight

26              nominees pending, but due to the COVID-19 pandemic the

27              status of confirmation hearing dates remains uncertain.

28

                                          5
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 6 of 8 Page ID #:497



1               Seven active district judges are eligible to take senior

2               status or retire immediately.

3         (17) Since 2011, this District has requested anywhere from 8 to

4               13 additional judgeships.      The District has not received

5               any additional permanent or temporary judgeships since

6               1990.

7         (18) As the Judicial Conference concluded, the exceptionally

8               large number of cases pending in this District represents

9               an emergency.    A vacancy on a district court is generally

10              considered an “emergency” if the court’s “weighted filings”

11              exceed 600 per judgeship.      The Central District of

12              California’s weighted filings, 692 per judgeship (61

13              percent above the Conference standard), are high enough for

14              each Judge’s caseload to be deemed an emergency.

15        (19) In normal times, these extreme caseloads can interfere with

16              the prompt resolution of cases and administration of

17              justice in this District.      In an October 2019 letter to the

18              White House and Congress, the Chief Judge of this District

19              warned that “[a]s alarming as this is, the situation may

20              well worsen.    Many of the active district judges on the

21              Court who are eligible to retire continue to serve, despite

22              the ever growing workload.      If all of them chose to retire,

23              only eleven active judges would remain, putting at grave

24              risk our Court’s ability to serve the millions of people in

25              the Central District.”

26        (20) The ongoing COVID-19 pandemic will only exacerbate these

27              serious problems.     As described in an April 9 Bloomberg

28              article entitled “Short-Benched U.S. Trial Courts Face

                                          6
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 7 of 8 Page ID #:498



1               Post-Pandemic Crisis,” districts with high caseloads and a

2               large number of judicial vacancies -- such as this District

3               -- will be challenged to deal with the huge backlog of

4               trials, hearings, sentencings, and other matters once

5               normal operations resume.      In an email to Bloomberg

6               commenting on this article, the Chief Judge of this

7               District agreed that the Central District of California

8               will have a “significant backlog of trials” when normal

9               operations resume.     She further expressed that the Judicial

10              Council’s recent declaration was “critical for us, given

11              that all ten of our district judge vacancies have been

12              declared judicial emergencies, and that we have an

13              extremely heavy caseload.”

14        (21) Given these facts, it is essential that Judges in this

15              District resolve as many matters as possible via video

16              teleconference and telephonic hearing while the COOP Plan

17              remains in effect.     By holding these hearings now, this

18              District will be in a much better position to work through

19              the backlog of criminal and civil matters once in-person

20              hearings resume.

21        (22) I therefore conclude that the sentencing in this case

22              cannot be further delayed without serious harm to the

23              interests of justice.      If the Court were to delay this

24              hearing until it can be held in-person, it would only add

25              to the enormous backlog of criminal and civil matters

26              facing this Court, and every Judge in this District, when

27              normal operations resume.

28

                                          7
     Case 5:19-cr-00394-SVW Document 80 Filed 06/22/20 Page 8 of 8 Page ID #:499



1         (23) In addition, in this specific case, the sentencing in this

2                case cannot be further delayed without serious harm to the

3                interests of justice because both the victims and the

4                defendant are eager to move forward.       Additionally,

5                defendant has been detained since December 2019 and is

6                asking the Court to impose a sentence of one year and a

7                day.

8         (24) The defendant in this case consents to proceed with his

9                sentencing by video teleconference.

10        (25) Based on the findings above, and my authority under

11               § 15002(b) of the CARES Act, the sentencing in this case

12               will be conducted by video teleconference as soon as

13               possible.

14

15        IT IS SO ORDERED.

16

17      June 22, 2020
18    DATE                                    THE HONORABLE STEPHEN V. WILSON
                                              UNITED STATES DISTRICT JUDGE
19

20

21   Presented by:

22
           /s/
23   PETER DAHLQUIST
     Assistant United States Attorney
24

25

26

27

28

                                          8
